Citation Nr: 0700447	
Decision Date: 01/08/07    Archive Date: 01/17/07

DOCKET NO.  96-07 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating higher than 60 percent for pulmonary 
tuberculosis with chronic obstructive pulmonary disease from 
May 30, 1987, to September 20, 2004.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied a rating higher than 60 
percent for the veteran's pulmonary disorder.  In a February 
2006 rating decision, the RO granted a 100 percent rating for 
the disability effective September 21, 2004.  As such, the 
only portion of the claim remaining on appeal is whether a 
rating higher than 60 percent may be assigned for the period 
from the date of receipt of claim until September 20, 2004.

The Board notes that it inadvertently stated in its July 2006 
decision that the RO's grant of a 100 percent rating for 
tuberculosis with chronic obstructive pulmonary disease in 
February 2006 was a total grant of benefits sought.  The 
veteran appealed that portion of the decision to the United 
States Court of Appeals for Veterans Claims (Court) and, in 
October 2006, the Court granted a joint motion for remand 
vacating that portion of the Board's decision and remanding 
it to specifically address the time period prior to September 
2004.  As such, this matter is properly returned to the Board 
for appellate consideration.

The veteran's attorney submitted a brief in November 2006 in 
which he framed the issue as entitlement to a rating higher 
than 60 percent from May 1987 to September 2004.  The Board 
will address all aspects of the claim below notwithstanding 
the fact that the current claim on appeal was received in 
February 1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's May 1987 request for an increased rating 
for pulmonary tuberculosis was granted in a September 1989 
rating decision in which a 60 percent rating was assigned.  
The veteran was notified of the decision and of his appellate 
rights, but did not appeal the assignment of a 60 percent 
rating.  The veteran appealed the assignment of an effective 
date in 1989.

3.  The veteran submitted a request for an increased rating 
for pulmonary tuberculosis on February 8, 1995.  

4.  As of February 1995, the residuals of pulmonary 
tuberculosis have caused severe ventilatory deficit and 
pronounced impairment of bodily vigor.  


CONCLUSIONS OF LAW

1.  The September 1989 rating decision granting a 60 percent 
rating for pulmonary tuberculosis with chronic obstructive 
pulmonary disease is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2.  Criteria for a 100 percent rating for pulmonary 
tuberculosis with chronic obstructive pulmonary disease have 
been met as of February 8, 1995.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.96, 4.97, Diagnostic 
Code 6731 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
provided in April 2006, as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer in April 1997 and before the Board in August 2001.  
It appears that all known and available records relevant to 
the issue here remaining on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran requests that the 100 percent rating that is 
currently assigned for pulmonary tuberculosis (PTB) be 
assigned as of May 1987.  The issue of entitlement to an 
increased rating for the period of May 1987 to September 2004 
was briefed by the veteran's attorney in November 2006, but 
the arguments do not include any reference to why the veteran 
believes his May 1987 claim is still pending.  The veteran's 
attorney does, however, indicate his belief that a 100 
percent rating is warranted under 38 C.F.R. § 4.97, 
Diagnostic Code 6731, as opposed to criteria found at 
Diagnostic Code 6603.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In February 1948, the veteran was determined to have active 
pulmonary tuberculosis, far advanced, with cavitation, 
bilaterally.  By March 1949, he was noted to have chronic, 
active PTB, reinfection type, far advanced, symptoms slight.  
He was treated for many years for inactive PTB and was later 
determined to have emphysema.  The veteran's pulmonary 
disability was originally rated under a general rating 
formula for inactive PTB found at 38 C.F.R. § 4.97, 
Diagnostic Code 6721.

In May 1987, the veteran requested an increase in rating for 
PTB with chronic obstructive pulmonary disease (COPD), 
claiming that his overall health had deteriorated due to his 
pulmonary disability.  In October 1987, the veteran underwent 
VA examination and a history of tuberculosis, arrested, with 
resulting COPD was noted.  He was determined to most likely 
have moderately severe restrictive ventilation dysfunction.  
Although the diagnosis of COPD has been continued in the 
treatment records, there is some question as to whether the 
veteran's disability is restrictive or obstructive in nature.

In a September 1989 rating decision, the RO increased the 
rating for PTB to 60 percent using the general rating 
formula.  In October 1989, the veteran submitted a notice of 
disagreement with respect to the effective date assigned for 
the increase, but did not dispute the grant of a 60 percent 
rating.  Through the course of the veteran's appeal of the 
effective date for the 60 percent rating, which resulted in a 
Board decision granting the requested earlier effective date 
in July 1994, the veteran did not register his disagreement 
with the assignment of a 60 percent rating.  Thus, that 
portion of the September 1989 rating decision granting the 60 
percent rating became final when the veteran did not appeal 
it within one year of notification.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

On February 8, 1995, the veteran submitted correspondence 
interpreted as a request for an increased rating for PTB with 
COPD.  Because the Board finds that the September 1989 rating 
decision is final with respect to the grant of a 60 percent 
rating, it cannot review that decision absent a showing of 
clear and unmistakable error in the rating decision.  
Therefore, the current request for an increased rating will 
not address the time period from May 1987 to February 1995.

The veteran underwent VA examination in April 1995 and 
related that he could only walk one-half block and had great 
difficulty with stairs due to his limited lung capacity; he 
stated that he was severely limited due to shortness of 
breath.  On objective examination, he became short of breath 
while dressing and undressing.  Pulmonary function studies 
showed Forced Vital Capacity (FVC) to be 55 percent of 
predicted value pre-bronchodilator and 62 percent post-
bronchodilator, Forced Expiratory Volume in one second (FEV-
1) of 48 percent of predicted value before and 57 percent 
after bronchodilator, and FEV1/FVC as 79 percent of predicted 
value.  The examiner characterized the pulmonary function 
test as showing mild obstructive airway disease.

VA clinical records show that the veteran was hospitalized in 
July 1995 for abdominal pain and a chest x-ray showed an 
elevated left hemidiaphragm.  The diagnosis on discharge was 
perforated viscus and discharge activities were noted to be 
unrestricted.

In April 1997, the veteran testified before a Hearing Officer 
at the RO that he was entitled to a 100 percent rating for 
PTB with chronic COPD as he was unable to hold even a 
sedentary job because he would be unable to get back and 
forth from work.  He also claimed that "life in general" was 
difficult for him in that he had to lie down every three 
hours due to shortness of breath from the exertion of doing 
minor things.  He indicated that he had not worked since 
1978.

In May 1997, a VA physician indicated that the pulmonary 
function testing performed in February 1997 showed a 
moderately severe restrictive process with FVC of 56 percent 
of predicted value, a total lung capacity of 69 percent 
predicted, and a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) of 50 percent 
predicted.  It was noted that a chest x-ray study in November 
1996 had shown elevated left hemidiaphragm with parenchymal 
and nodal calcifications consistent with old healed 
tuberculosis.  The examiner opined that the veteran was 
essentially wheelchair bound due to moderately severe 
respiratory restriction and arthritis.  The examiner further 
opined that the veteran could only perform a part-time job 
that would not require physical activity. 

A November 1997 private examination report shows pulmonary 
function testing with an FEV-1 of 40 percent predicted and 
total lung capacity of 74 percent predicted; DLCO was 33 
percent predicted.  It was noted that the interpretation of 
this test was moderate to severe airway obstruction with 
mixed large and small airway disease and mild to moderate 
restrictive defect.  It was also noted that physical 
examination revealed evidence of stasis changes in the lower 
third of the legs and stasis dermatitis changes.

On April 1999 VA pulmonary examination, the veteran indicated 
that his major pulmonary symptoms were dyspnea on exertion 
with less than 100 yards of walking on level ground and less 
than one-half flight of stairs.  On examination, there was no 
sputum production, hemoptysis, orthopnea, or lower extremity 
edema.  The veteran denied constitutional symptoms and 
paroxysmal nocturnal dyspnea.  The examiner noted that 
pulmonary function testing performed in February 1997 showed 
FEV-1 of 55 percent predicted, FVC of 56 predicted, and total 
lung capacity of 69 percent predicted and indicated that the 
findings were consistent with moderate restrictive 
ventilatory defect.  It was noted that DLCO was 40 percent of 
predicted value, but when corrected for alveolar volume, the 
findings were normal. The examiner opined that the pulmonary 
function studies did not need to be repeated as the quality 
of the February 1997 study was good and the veteran's 
pulmonary function had not changed significantly since that 
time.  The examiner indicated that he had reviewed the 
November 1997 private pulmonary function study and 
acknowledged that the results of that study were slightly 
worse than in February 1997.  The diagnostic impressions 
included status-post active PTB, status-post left phrenic 
nerve crush and pneumoperitoneum leading to chronic elevation 
of the left hemidiaphragm, and a restrictive ventilatory 
defect of moderate severity due to extraparenchymal 
restriction.  

In August 2001, the veteran testified before the Board that 
he had been unable to work since 1978.  He reiterated his 
belief that a higher rating was warranted based on 1980 
pulmonary function test results.  The veteran testified that 
he lacked stamina and strength due to his limited lung 
capacity.

Treatment records subsequent to 2001 show a continued 
deterioration of the veteran's general health due to his 
pulmonary disease.  In 2004, he was prescribed home oxygen.  
A 100 percent rating was awarded under current rating 
criteria found at 38 C.F.R. § 4.97, Diagnostic Code 6603, 
based on the need for home oxygen.

At the time the veteran filed his claim in 1995, rating 
criteria for inactive PTB allowed for the assignment of a 100 
percent rating when there was evidence of pronounced symptoms 
including advanced fibrosis with severe ventilatory deficit 
manifest by dyspnea at rest, marked restriction of chest 
expansion, and pronounced impairment of bodily vigor.  See 
38 C.F.R. § 4.97, Diagnostic Code 6731 (1995).  
Interestingly, this rating criteria was never considered when 
assigning ratings for the veteran's pulmonary disease.

During the course of the veteran's appeal, the regulations 
pertaining to evaluation of the respiratory system were 
amended, effective October 7, 1996.  See 61 Fed. Reg. 46,720- 
731 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  The new 
regulations require rating residuals of lung disease as 
bronchial asthma under Diagnostic Code 6600; the pertinent 
portion of the rating criteria is as follows: 

Forced Expiratory Volume in one second (FEV-1) less 
than 40 percent of predicted value; or, the ratio 
of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent; 
or, Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) 
less than 40 percent predicted; or, maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation); or, cor pulmonale (right heart 
failure); or, right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or, episode(s) of acute 
respiratory failure; or, requires outpatient oxygen 
therapy....................................................100 percent

FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC 
of 40 to 55 percent; or, DLCO(SB) of 40 to 55 
percent predicted; or, maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory 
limit)..................................................................60 percent

Under both the old and the new regulations, 38 C.F.R. § 4.96 
states that ratings under diagnostic codes 6600 through 6817 
and 6822 through 6847 will not be combined with each other.  
Where there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other nor with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

The Board also notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the rating criteria found at Diagnostic Code 6731 in 1995 is 
more favorable to the veteran than the current rating 
criteria.  The rating criteria in effect in 1995 was more 
liberal than the current criteria which is based on specific 
objective findings upon pulmonary testing.  Specifically, the 
veteran does not meet criteria for assignment of a 100 
percent rating based solely on the objective findings upon 
pulmonary functioning studies; however, the overall 
disability picture from 1995 to 2004 reveals that he 
experienced severe ventilatory deficit and pronounced 
impairment of bodily vigor due to the residuals of PTB.  His 
lung capacity was basically one-half of predicted values for 
the period in question and he consistently complained of 
shortness of breath with any activity as well as loss of 
vigor on a daily basis requiring him to lay down every few 
hours.  Therefore, when resolving all reasonable doubt in 
favor of the veteran, the Board finds that criteria for 100 
percent rating have been met as of February 1995 and the 
veteran's appeal is granted to that extent.

ORDER

A rating higher than 100 percent for pulmonary tuberculosis 
with chronic obstructive pulmonary disease is denied prior to 
February 8, 1995.

A 100 percent rating for pulmonary tuberculosis with chronic 
obstructive pulmonary disease for the period of February 8, 
1995, to September 20, 2004, is granted subject to the laws 
and regulations governing the award of monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


